FILED

UNITED STATES DISTRICT COURT

FoR THE DiSTRICT oF CoLUMBIA SEP 0 7 2010
) C'€*'k, U.S. Distrlct and
Marta Martinez ) Bankruptcy courts
)
Plaintiff, )
)
v. § Civil Action No.   __ ( Lo/O 9
Rosales Law Firm, LLP, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v, Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Cirals/g) v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff is a resident of El Paso, Texas, suing a law firm based there.’ The complaint
allegations are mostly unclear but the plaintiff accuses the law firm of deceptive trade practices,
misrepresentation and various other misdeeds that do not appear to stem from an attorney-client
relationship with her. See Compl. at 5. In any event, the complaint reveals no basis for federal

court jurisdiction or any notice of a claim. lt therefore will be dismissed."'

%i¢/; 

/Un{tdd States District Judge
Date: August  , 2010

‘ The plaintiff also lists 12 "Statutory & U.S. Constitutional Interpleaders," Case
Caption, but the complaint is too vague to determine whether grounds exist for them to "be
joined as defendants and required to interplead." Fed. R. Civ. P. 22.

2 A separate Order of dismissal accompanies this Memorandum Opinion.